Exhibit 10.1

 

Name and Position

   Fiscal year
2015 Base
Salary (1)      Number of
Shares
subject to
option
grant (2)      Target
Bonus for
Performance
in 2015
(Percentage of
Base Salary) (3)  

Lisa D. Earnhardt,

President & Chief Executive Officer

   $ 430,000        150,000         50 % 

Jeryl L. Hilleman

Chief Financial Officer

   $ 345,100        50,000         40 % 

Richard E. Kaufman,

Senior Vice President & Chief Operating Officer

   $ 312,500        25,000         35 % 

Robert H. Binney, Jr.,

Vice President, Sales

   $ 219,400        25,000         50 % 

Notes:

 

(1) Effective January 1, 2015.

(2) Granted by the Compensation Committee on January 21, 2015. The exercise
price per share of such option grant is $21.06, the closing price of the
Company’s common stock on the NASDAQ Global Market on the date of grant. The
shares subject to each option vest commencing January 1, 2015 in equal monthly
installments over four years following a six month cliff vesting period.

(3) The actual bonus to be awarded will be at the Compensation Committee’s
discretion based on the Company’s performance against specified corporate
milestones determined by the Compensation Committee.